        Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 1 of 16



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                         )
 In re:                                                  )
                                                         )         Case No. 18-32106
 ERIN ENERGY CORPORATION, ET                             )
 AL1,                                                              (Chapter 7)
                                                         )
                                                         )
                                     Debtors.                      (Jointly Administered)
                                                         )
                                                         )
                                                         )


  EMERGENCY MOTION FOR ORDER (I) APPROVING SURCHARGE PURSUANT
       TO 11 U.S.C. $ 506(C) AGAINST CRUDE OIL, OIL MINING LEASES,
    PRODUCTION SHARING CONTRACT, AND GENERAL INTANGIBLES, (ID
     GRANTING PRIMING LIENS ON SUCH ASSETS, AND (IID PROVIDING
          THAT SUCH OBLIGATIONS SHALL SURVIVE DISMISSAL

          IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST RESPOND IN
          WRITING, SPECIFICALLY ANSWERING EACH PARAGRAPH OF THIS
          PLEADING. LINLESS OTHERWISE DIRECTED BY THE COURT, YOU
          MUST FILE YOUR RESPONSE WITH THE CLE,RK OF THE BANKRUPTCY
          couRT wrTHrN TWENTY-ONE (2i) DAYS FROM THE DATE YOU WERE
          SERVED WITH THIS PLEADING. YOU MUST SERVE A COPY OF YOUR
          RESPONSE ON THE PERSON WHO SENT YOU THE NOTICE; OTHERWISE,
          THE COURT MAY TREAT THE PLEADING AS TINOPPOSED AND GRANT
          THE RELIEF REQUESTED.

          EMERGENCY RELIEF HAS BEEN REQUESTED.                                    IF THE COURT
          CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU                                     WLL
          HAVE LESS THAN 21 DAYS TO ANSWER, IF YOU OBJECT TO THE
          REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
          CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN
          IMMEDIATE RESPONSE.

          REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY




 rThe last four digits of Erin Energy Corporation's federal tax identification number are9798. The other Debtors in
these cases are: Erin Energy Limited; Erin Energy Kenya Lirnited; and Erin Petroleum Nigeria Limited.
      Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 2 of 16



TO THE HONORABLE MARVIN ISGUR, UNITED STATES BANKRUPTCY JUDGE:

       Ronald J, Sommers, in his capacity as chapter 7 trustee (the o'Trustee") for the estate of

Erin Petroleum Nigeria Limited ("EPNL" or the o'Debtor"), files this emergency motion (the

"Motion") pursuant to sections 105(a), 349(b), and 506(c) title 11 of the United States Code (the

"Bankruptcy Code") for entry of an order, substantially in the form annexed hereto (the "Proposed

Order"),   (i) approving a surcharge of the Trustee's expenses        incurred with respect to the

maintenance and disposition of assets in which ZenithBank Plc ("Zenith") has a first lien security

interest, (ii) granting the Trustee priming liens in such assets pari passu with any liens of Bumi

Armada Berhad or related entities (collectively, "Bumi"), and (iii) providing that the surcharge

and the provisions of the order shall survive the dismissal of the Debtor Erin Petroleum Nigeria

Limited's bankruptcy case. In support of the Motion, the Trustee respectfully submits             the

following:

                              EMERGENCY CONSIDERATION

        1,     The Trustee requests that this Motion be considered on an emergency basis because

of potential ruling by this Court on Zenith's pending motion to dismiss. Despite the extensive

efforts of the Trustee to preserve the assets in which Zenith holds first-lien security interests and

facilitate a consensual disposition of such assets that resolves ownership disputes and the progress

made thereto, Zenith has elected to proceed with its motion to dismiss the chapter 7 bankruptcy

case of EPNL (the   "Motion to Dismiss").

       2.      A ruling on the Motion to Dismiss is scheduled for October 16, 2018. If the Court

enters an order dismissing EPNL's case prior to consideration of this Motion, the Trustee    will not

have a forum to obtain the relief requested herein. Therefore, emergency consideration on or before

October 16, 2018 at 9:00 a.m. (CT) or prior to a ruling by this Court on the Motion to Dismiss is

necessary to protect the Trustee and the chapter 7 estate of EPNL.


                                                  2
          Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 3 of 16



                                                JURISDICTION

             3.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. $$ 1334. This is

a core proceeding pursuant to 28 U.S.C. $ 157(b).

             4.      Venue is proper in this Court pursuant to 28 U.S.C. $$ 1408 and 1409.

             5.      The statutorypredicates forthereliefsoughthereinare Bankruptcy Code $$ 105(a),

349(b), and 506(c).

                                                BACKGROUND

        A.        Case Background

             6.      On   April 25,2018 ("Petition Date"), the Debtor, along with 3 affiliated entities filed

voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the Bankruptcy Court.

             7.      On June 27, 2018, the Official Committee of Unsecured Creditors filed                 an

expedited motion to convert the cases to chapter 7 IECF No. 260].

             8.      On July 12,2018 ('oConversion Date"), the Court entered an Order Converting the

cases. The Trustee was appointed on          July 13, 2018.

             9.      Prior to the Conversion Date, Zenith filed the Motion to Dismiss. An evidentiary

hearing on the Motion to Dismiss was held on October 3,2018. A ruling on the Motion to Dismiss

is scheduled for October 16,2018.

        B.        Property Subject to Zenith's First Lien Security Interest

             10.     Zenith has assefted a first lien security interest in substantially all of the assets of

EPNL. See Addendum to Proof of Claim of Zenith Bank PLC, Claim No. 10, at pp. 5-6, The assets

subject to Zenith's asserted security interest include (i) the approximately 380,000 barrels of oil

(the "Crude Oil") contained in the floating production and storage and offloading unit Armada

Perdana (the "FPSO"),         (ii) Oil Mining Leases 120     and 121 (the   "OMLs") located offshore Nigeria,

(iii)                                        o'PSC") relating to
        the Production Sharing Contract (the                     the Oyo Filed, (iv) EPNL's equipment


                                                         J
           Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 4 of 16



and inventory (the "Inventory") under the jurisdiction of the Federal Republic of Nigeria, and (v)

causes       of action (the "Causes of Action" and together with the Crude Oil, OMLs, PSC, and other

EPNL tangible and intangible assets, the "Zenith Collateral2") held by the EPNL. No party has

challenged the validity or priority of Zenith's security interests in the Zenith Collateral.

        C.         Actions Taken By the Trustee and Professionals to Protect and Dispose of the
                   Zenith Collateral and Accrual of Related Expenses

             1   1.    The Trustee has worked diligently and borne substantial professional and out-of-

pocket expenses to preserve the value of the Zenith's collateral for the benefit of Zenrth,junior

lienholders, and unsecured creditors. Each of these actions were essential to preserve the value                   of

the Zenith Collateral and many of which were consented to or urged by Zenith and the other parties

asserting interests in the ZenithCollateral. The expenses to EPNL's estate for preserving the Zentth

Collateral and shepherding the assets toward sale are at least $550,000, as of September 30, 2018,

which amount continues to accrue as the Trustee continues to pursue liquidation of the Zenith

Collateral, and specifically the Crude Oil.

             (i)      Efforts of the Trustee

             12.       While not compensated, the Trustee has spent an incredible number of hours to take

control of the Zenith Collateral in wake of the conversion of EPNL's bankruptcy case from chapter

1   1   to chapter 7. The Trustee has worked diligently to determine the assets of EPNL, interviewed

former management, and, at the request of the creditors and parties in interest asserting claims to

the Crude Oil, participated in in person meetings in London, many lengthy international and

national conference calls to negotiate a settlement term sheet, analyze the availability of purchasers




2
  For purposes of this Motion and the Trustee's request, the Trustee does not ask for a surcharge against the
Inventory upon which Zenith assefts a security interest as the Trustee has agreed prior to the hearing on the Motion
to Dismiss to abandon this Inventory, Therefore, the Trustee does not seek to assert a claim against what has been
defined as the Nigerian Personal Property in other pleadings abandoning such assets.


                                                          4
      Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 5 of 16



for the Crude Oil, communicate with Bumi, the owner of the FPSO, and, handle as many of the

administrative tasks associated with making swe the Crude Oil was insured and protected, all for

the primary benefit   of Zenith   and then to the estate.

        13.    The Trustee has further incurred out-of-pocket expenses (in addition to             the

professional fees related to the activities described below) to preserve the Zenith Collateral. At

the specific request of the creditors with claims against the Crude Oil, the Trustee attended

negotiations in London regarding the disposition of the Crude Oil and numerous telephonic follow-

up negotiations. The Trustee was an essential party to these negotiations and no meaningful

progress would have been possible absent the Trustee's participation. The Trustee has also

incurred other, less sizable out-of-pocket expenses necessary to advance the process of maintaining

and future disposition of the Zenith Collateral.

       (ii)   Efforts of Attorneys Diamond McCarthy LLP and Kasowitz Benson Torres I.LP

        14.    The Trustee engaged counsel to assist in preserving the Zenith Collateral. The

Trustee's attorneys have worked diligently to assist the Trustee in securing and preserving the

Zenith Collateral for the benefit of Zenith, other parties with interests in the assets, and EPNL's

estate. In connection with the time spent on these matters, the estate of EPNL has incurred expenses

in the form of professional fees.

       15.     Since the Conversion Date, the Trustee's attorneys have been involved in meetings

and negotiations to reach a consensual resolution of the disposition of the Crude   Oil in light of the

litigation taking place in Nigeria among Zenith, Nigerian Agip Exploration Limited ("NAE"),

Public Investment Corporation Soc Ltd. ("PIC"), EPNL, Allied Energy Plc ("Allied"),                and

CAMAC Energy Holdings Limited ("CEHL"). In connection with participating in these meetings

and negotiations, the Trustee's attorneys expended extensive resources and time tracking down,




                                                     5
        Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 6 of 16



gathering, and reviewing collateral documents to confirm the security interests and rights of the

various parties. The participation of the Trustee's attorneys was necessary to continue moving

negotiations among the parties at this time. The creditors asserting interests against the Crude Oil

requested and invited the Trustee and his counsel's active participation          in the   negotiations

regarding the disposition of the Crude Oil.

         16.    Due to the complex nature of the disputes in the United States and Nigeria, the

parties believed, and continue to believe, that a consensual resolution was and is still the optimal

business solution among the parties, and, the Trustee's active participation and consent has been

and   will continue to be required. The Trustee's involvement   was and is still necessary to avoid the

potential for an administrative expense of one of these creditors, Bumi, which continues to grow

each day, and, could swamp the assets available to the approximately $400        million of estimated

unsecured claims against EPNL.

         17.    The Trustee's evaluation of the Nigerian Personal Assets and his decision to

abandon certain of the Zenith Collateral and making such collateral available for satisfaction of

Zenith's claim was also work that benefitted the secured creditor Zenith. On September 21,2018,

the Trustee filed the Notice of Trustee's Proposed Abandonment of Personal Property Owned by

Erin Petroleum Nigeria Limited and Located at Specified Warehouses in Nigeria IECF No, 393].

The abandonment was effective on October 3, 2018, at 9:00 a.m. The work of the Trustee's

attorneys was necessary to effectuate this abandonment and make the assets available for Zenrth

to exercise its rights under Nigerian law.

         18.    Further, at the outset of the case, the Trustee's attorneys expended considerable

effort to safeguard the Debtors' electronic records located in Houston, Texas. Without            these

efforts, the business records of EPNL would have been lost, This would have made prosecuting




                                                 6
      Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 7 of 16



EPNL's causes of action-in which Zenithhas asserted         a   security interest-extremely challenging

and expensive,     if not impossible.   Further, the related information technology support was also

necessary to preserve the value of the causes of action for Zenith and EPNL's other creditors.

         (iii)   Efforts of Financial Advisor Stout Risius Ross. LLC

         19.      The Trustee engaged Stout Risius Ross, LLC ("Stout") to provide the Trustee

financial advisory services related to the Debtors' Chapter 7 Cases. In this capacity, Stout has also

done substantial work to preserve the Zenith Collateral from which Zenith has benefited.

         20,      Stout has determined the location of the Zenith Collateral, analyzed whether the

storage locations of the Zenith Collateral required rental payments, and assisted the Trustee and

his attorneys with respect to securing insurance for the Zenith Collateral. These efforts enabled the

Trustee and his attorneys to effectively and efficiently preserve theZenith Assets, inuring to the

benefit of the Zenith as the first lien secured party.

         2L       In addition, Stout has provided necessary support to the Trustee and his attorneys

in the context of the negotiations. Stout's efforts allowed the Trustee and his attorneys to advance

negotiations for the consensual resolution of sale of the Crude Oil as well as the abandonment of

the Inventory.

    D.      Benefit of the Actions of the Trustee and His Professionals to Zenith and the
            Zenith Collateral

         22.      The efforts of the Trustee and his professionals to preserve the Zentth Collateral

and drive forward negotiations surrounding the ultimate disposition of the Zentth Collateral have

benefited Zenith (and all other parties claiming an interest in the Zenith Collateral) far in excess

of their attendant expense.

         23.      Ifthe Trustee   and his professionals had not taken action to account for and secure

the Zenith Collateral,     it is likely that the value of the Zenith Collateral would have either


                                                    7
      Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 8 of 16



diminished or been at commercially unreasonable risk of diminishing. The Trustee accounted for

and secured the Inventory in Nigeria, insured the valuable assets, and protected EPNL's business

records, and thus the value of any causes of action, from being lost. Without this stewardship, there

would have existed a commercially unreasonable possibility that the Inventory would suffer

conversion, loss, or damage. With respect to the business records, the loss without the Trustee's

intervention was almost certain under the circumstances,

       24.     The involvement of the Trustee and his professionals in the negotiations with

respect to the Crude   Oil has substantially advanced the ball toward the ultimate   sale of the Crude

Oil, which will ultimately benefit Zenith. The creditors and parties in interest recognized that the

Trustee had the authority under Bankruptcy Code $ $ 363 or 554 to the monetization of the Crude

Oil and specifically requested that the Trustee participate in the efforts to reach a consensual

resolution among the parties.

       25.     The efforts of the Trustee and his professionals have determined that Zenith has a

first lien and PIC has a second lien in the Crude Oil and an agreement between the relevant parties

is close to being reached. As the various parties announced to the Court at the October 3,2018,

hearing, the parties are on the cusp of an agreement. The only remaining hurdle is the division      of

the proceeds from the sale of the Crude Oil between a creditor and a party in interest.

       26.     The efforts of the Trustee and his professionals have also jumpstarted the necessary

logistical and regulatory requirements for the sale of the Crude Oil, The Trustee has reached out

and established a dialogue with Glencore Plc, a potential purchaser of the Crude Oil with a pre-

petition contract, and discussed the steps necessary to begin monetization of the Crude Oil in

tandem with what he thought would be the Nigerian receiver to sell the Crude         Oil.   The Trustee

and his professionals continue to coordinate   with Zenith and the relevant parties to achieve prompt




                                                   8
      Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 9 of 16



disposition of the Crude Oil. These steps are the direct result of the Trustee's involvement in the

negotiations, which were requested by Zenith and other parties.

        27.    The expenses related to the Inventory that has already been abandoned by the

Trustee have also inured to the benefit of Zenith. Such Inventory is now available for Zenithunder

the laws of Nigeria with respect to such property.

        28.    The efforts of the Trustee and estate professionals with respect to the Zenith

Collateral were necessary to protect the value of the Zenith Collateral. This is reflected in that a

significant portion of the work done by the Trustee and his professionals was at the behest of

Zenith, Bumi, PIC, and NAE. The Trustee's presence and participation at three (3) meetings in

London was requested by each of the relevant parties, When the negotiations broke down over a

consensual settlement, certain of the parties requested the Trustee to proceed by way of motion

under Bankruptcy Code $ 363 to sell the Crude Oil.

        29.    The actions of the Trustee and his professionals in these cases have been motivated

by the Trustee's desire to maximize the value of EPNL's assets. Zentth and the other parties with

a security or other interest in these assets have benefited from the Trustee's expenditures to this

effect, The Trustee and these parties have, by-and-large, agreed that the costs incurred were

reasonable, necessary, and to their benefit and even requested that the Trustee incur such costs.

   E.      Additional Expenses for the Benefit of the Zenith Collateral if the Case is Not
           Dismissed and Zenith, Bumi, PIC, and NAE are Not Able to Consensually Resolve
           Dispute.

        30.    The Trustee provided Zenith, Bumi, and PIC an estimate of $550,000 in expenses

incurred from Conversion Date through September 30, 2018, with a $50,000 budget to cover the

Trustee's cost for the hearing on October 3,2018 and his assistance in closing the transaction,

provided that the parties proceeded with the abandonment of the Crude Oil under Bankruptcy Code

$ 554 on October   3,2018 and contractually protected the administrative expenses of Bumi and the


                                                 9
      Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 10 of 16



Trustee. But because two of the parties could not agree on how to divide the proceeds and the

principals were not available to make a decision even though the October 3 hearing had been on

calendar for at least a month, the parlies could not proceed on a global consensual basis.

        31.       The $550,000 amount comprises the out-of-pocket expenses, accrued professional

fees, insurance   for the Zenith Collateral through September 30,2018, and an estimate of $50,000

for costs of the Trustee through the hearing on October 3,2018. As     a   result of the parties' inability

to agree on a distribution under the abandonment concept, additional costs for the benefit of the

disposition of the Crude Oil    will   accrue and such amount   will be tabulated   and presented to the

Bankruptcy Courl at the time of the hearing on this Motion.


                                        RELIEF REOUESTED

        32.       By this Motion, the Trustee requests the entry of an order substantially in the form

of the Proposed Order (i) approving a surcharge of the Trustee's expenses incurred with respect to

the maintenance and disposition of the Zenith Collateral in an amount not less than $600,000.00,

(ii) granting the Trustee and his professionals priming liens in Ihe Zenilh Collateral pari passu

with any liens granted Bumi, and (iii) providing that the surcharge and the provisions of the order

shall survive the dismissal of the EPNL's bankruptcy case.

                                         BASIS FOR RELIEF

    A. The Trustee is Entitled to Surcharge Zenith and the Zenith Collateral for                Expenses
        and Costs Incurred

        33.       Bankruptcy Code $ 506(c) provides that "the trustee may recover from property

securing an allowed secured claim the reasonable, necessary costs and expenses ofpreserving, or

disposing of, such property to the extent of any benefit to the holder of such claim . . . ." To recover

a surcharge, a trustee must establish   "(1) the expenditure was necessary, (2) the amounts expended




                                                   10
      Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 11 of 16



where reasonable, and (3) the creditor benefitted from the expenses." In re Domistyle,      Inc.,87l

F.3d 691, 695 (5rh Cir.2015) (quoting Inre Delta Towers, Ltd.,924F.2d74,76 (5th Cir. 1991)).

        34.     Expenses need not be incurred solely for the benefit    of a secured creditor for the

expenses to be surcharged pursuant to Bankruptcy Code $ 506(c). As the Fifth Circuit held in fu

re Domislyle, Inc., the statute merely requires that the secured creditor actually have derived     a


benefit from the expenditure.Id. at 698-700.

        35.     Courts have construed benefit for purposes Bankruptcy Code $ 506(c) to include

Trustee and professional fees which have protected the value of collateral or aided in its ultimate

sale. See   Inre McCombs,436 B.R.421, 449-50 (Bankr. S.D. Tex.20i0) (holdingthatproperty

could be surcharged for chapter 7 trustee compensation);     Inre Pudgie's Dev. of N.Y.,223      B.R.

421,424 (Bankr. S.D.N.Y. 1998) (finding property could be surcharged for fees of chapter           11


debtor's counsel); In re Cann & Saul Steel Co., 86 B.R. 4I3,4I8 (Bankr. E.D. Pa. 1988) (holding

that certain professional fees entitled to surcharge collateral); In re AFCO Enterprises, Inc.,35

B.R. 512, 517-18 (Bankr. D. Utah 1983) (holding thata trustee was entitled surcharge property

for trustee commission and professional fees); In re Hotel Assocs,, Inc.,6 B.R. 108, 112 (Bankr.

E.D. Pa. 1980) ("We reiterate our earlier finding and conclude that the performance by the trustee

of the investigative duties listed in our earlier Opinion can only serve to benefit the mortgagee here

and is to be considered a reasonable cost of 'preserving' the property.").

        36.     Courts have also held that the necessity, reasonableness, and benefit              are


demonstrated in light of implicit or explicit consent. See In re Senior-G & A Operating Co., Inc.,

957 F,2d 1290,1299-300 (5th Cir, 1992); In re McCombs,436 B.R. at 447; In re Consol. Cotton

Gin Co,, lnc,,347 B.R. 572, 580 (Bankr. N.D. Tex. 2006).




                                                  11
        Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 12 of 16



          37.    Here, the efforts of the Trustee have been focused on identifying, securing, and

disposing of ENPL's assets, assets in which Zenith holds a first lien and security interest, save and

except the priming adequate protection lien granted to Bumi by the Bankruptcy Court. The actions

of the Trustee and the expenses of the estate incurred have been reasonable and necessary to

preserve the value of the Zenith Collateral, The overall expenses and costs faced by the Trustee to

this point in the case are reasonable in light of the complex nature of the dispute over the Crude

Oil, the value of the Zenith Collateral, and overall circumstances of EPNL's bankruptcy      case.


          38.    Moreover, many of matters for which the Trustee has incurred expenses and

professional fees have been invited and requested by Zenith, Bumi, and PIC even though the

parties knew the Trustee's position was that such amounts were chargeable to the Zenrth Collateral.

The case law is clear: where a secured lender consents to actions to protect or dispose of its assets,

surcharge is appropriate.

          39.    It is not surprising that the goals of Zenith, the other parties claiming interests in

the Zenith Collateral, and the Trustee are aligned. Like the liquidating trustee in In re Domistyle,

81 1   F. 3d 691, the Trustee has endeavored to preserve the value of the Zentth Collateral so he can

ultimately satisfy all of EPNL's secured claims and achieve a distribution to unsecured creditors.

The parties asserting interests in the Zenith Collateral want the same thing. Because Zenrth holds

a first lien security interest in substantially all of EPNL's assets, expenditures to preserve and

liquidate assets of EPNL's estates necessarily benefit Zenith and other secured parties first. The

earlier secured parties are paid, greater the chance that the estate has recovering and making a

distribution to unsecured creditors.

          40.    As the result of the Trustee's efforls and accrued expenses, the Zenith Collateral

has been preserved and insured; the parties are on the cusp     ofan agreement, as announced     at the




                                                   l2
     Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 13 of 16



October 3,2018, hearing; preparations for the ultimate sale of the Crude Oil are underway with

the Nigerian receiver; and a hearing is set for October 16,2018, that   will   resolve the residual issues

with respect to the sale of the Crude Oil in the event the parties are not able to reach a consensual

resolution. The benefit inuring to Zenith through the work and expenses incurred by the Trustee

far exceed the expenses incurred.

   B.        The Court Should Grant the Trustee a Judicial Lien in the Zenith Collateral that
             are Pari Passu with Any Liens Granted to Bumi.

        4L       Bankruptcy Code     $   105(a) authorizes Courts to "issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions of fthe Bankruptcy Code.]"

Although $ 105(a) does not create substantive rights, it provides a method for courts to enforce

substantive rights pursuant to other provisions of the Bankruptcy Code. See In re Rodriguez,396

B.R, 436,460 (Bankr. S.D. Tex. 2008). Here, it is necessary and appropriate to provide the Trustee

with liens in the Zenith Collateral the amount of the surcharge authorized pursuant to Bankruptcy

Code $ 506(c).

        42.      Granting the Trustee in the Zenith Collateral is necessary and appropriate to fulfil

the substantive rights of Bankruptcy Code $ 506(c). A security interest in the Zenith Collateral

will allow the relevant parties to seek to enforce their rights in the appropriate forum even in the

event that the Court grants Zenith's motion to dismiss. Absent such a right, the ability of the

Trustee and his professionals to enforce their right to payment in the event            of a dismissal is

uncertain.

   C.        The Order Granting the Surcharge against the Zenith Assets and Judicial Liens
             Supporting Such Surcharge Should Survive the Dismissal of EPNL's Bankruptcy
             Case.

        43.      Ordinarily, dismissal of a bankruptcy petition results in a return to the prepetition

status quo. Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973,979 (2011). Bankruptcy Code                 $




                                                   13
      Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 14 of 16



349(b), however, allows courts, for 'ocause," to enter dismissal orders that do not reinstitute the

status quo.

        44.    Although the limits of non-standard dismissal orders under Bankruptcy Code            $


349(b) remain undefined, the Supreme Court has commented on the core purpose of the provision.

In Czyzewski v. Jevic Holding Corp., the Supreme Court said:

               [R]ead in context, this provision appears designed to give courts the
               flexibility to o'make the appropriate orders to protect rights acquired
               in reliance on the bankruptcy case." H.R.Rep. No. 95-595, at 338;
               cf., e.9., Wiese v. Community Bank of Central Wis., 552 F.3d 584,
               590 (C.A.7 2009) (upholding, under $ 349(b), a Bankruptcy Court's
               decision not to reinstate a debtor's claim against a bank that gave up
               a lien in reliance on the claim being released in the debtor's
               reorganization plan).

137 S. Ct, at 984-85. Modifying a dismissal order to provide that expenses and professionals fees

surcharged to property and related liens   will survive the dismissal falls squarely within Jevic.

        45.    The Trustee has incurred expenses and professional fees to protect and preserve the

Zenith Collateral relying on the bankruptcy process and the availability of Bankruptcy Code          $


506(c). . The Trustee's professionals continue to work to preserve and obtain the sale of the Zenrth

Collateral. This is exactly the "cause" contemplated in the Supreme Court's dicta in Jevic. The

Court here should heed the Supreme Court and provide that the relief requested in the Proposed

Order survive dismissal.

                                           CONCLUSION

       WHEREFORE, the Trustee respectfully requests that this Court enter an order substantially

in the form of the Proposed Order (i) approving a surcharge of the Trustee's expenses incurred

with respect to the maintenance and disposition of assets in which Zenith Collateral in an amount

not less than $600,000.00, (ii) granting the Trustee priming liens in the Zenrth Collateral pari passu




                                                  T4
     Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 15 of 16



with any liens granted Bumi, and (iii) providing that the surcharge and the provisions of the order

shall survive the dismissal of the EPNL's bankruptcy case.



 Dated: October 5,2018                            Respectfully submitted,

                                                  KASOWITZ BENSON TORRES LLP

                                                  lsl
                                                  Kyung S. Lee (TBANo. 12128400)
                                                  Klee@kasowitz.com
                                                  R. J. Shannon (TBA No. 24108062)
                                                  RShannon@kasowitz. com
                                                  1415 Louisiana St., Suite 2100
                                                  Houston, T){77002
                                                  Telephone: (7 1 3) 220-8800
                                                  Facsimile: (713) 222-0843

                                                  Proposed General Banlcruptcy Counsel                 for
                                                  Ronald J. Sommers, Chapter 7 Trustee

                                                     -and-

                                                  DIAMOND MoCARTHY LLP

                                                  /s/ Michael D. Fritz
                                                  J. Maxwell Beatty
                                                  Texas BarNo, 24051740
                                                  mb    e   atty @di am o ndmc   c   arthy.   co   m
                                                     Michael D. Fritz
                                                     Texas Bar No. 24083029
                                                     mfr itz@diamo ndm c c arthy. c o m
                                                     Two Houston Center
                                                     909 Fannin,3Tth Floor
                                                     Houston, TX 77010
                                                     Telephone: (713) 333-5 1 00
                                                     Facsimile: (7 13) 333 -5199


                                                     Counselfor Ronald J. Sommers, Chapter 7
                                                     Trustee




                                                15
      Case 18-32106 Document 423 Filed in TXSB on 10/05/18 Page 16 of 16



                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 5 2018, a true and correct copy of this Motion was served
on (i) all parties registered to receive ECF notification in the above captioned case and (ii) by first
class U.S.P,S. mail on all parties on the Debtor's Master Service List.

                                                               /s/ Kvuns S. Lee
                                                               Kyung S. Lee




                                                  16
